Exhibit 10.7

MARKETAXESS HOLDINGS INC.

RESTATED 2001 STOCK INCENTIVE PLAN

TABLE OF CONTENTS

 

          Page   ARTICLE I   

PURPOSE

     1    ARTICLE II   

DEFINITIONS

     1    ARTICLE III   

ADMINISTRATION

     7    ARTICLE IV   

SHARE AND OTHER LIMITATIONS

     9    ARTICLE V   

ELIGIBILITY

     12    ARTICLE VI   

STOCK OPTIONS

     12    ARTICLE VII   

RESTRICTED STOCK

     15    ARTICLE VIII    NON-TRANSFERABILITY AND TERMINATION OF
EMPLOYMENT/CONSULTANCY/DIRECTORSHIP      17    ARTICLE IX   

CHANGE IN CONTROL PROVISIONS

     19    ARTICLE X   

TERMINATION OR AMENDMENT OF PLAN

     21    ARTICLE XI   

COMPANY CALL RIGHTS; RIGHTS OF FIRST REFUSAL

     22    ARTICLE XII   

UNFUNDED PLAN

     25    ARTICLE XIII   

GENERAL PROVISIONS

     25    ARTICLE XIV   

EFFECTIVE DATE OF PLAN

     30    ARTICLE XV   

TERM OF PLAN

     30    ARTICLE XVI    PROVISIONS APPLICABLE TO AWARDS GRANTED TO CALIFORNIA
RESIDENTS      30   



--------------------------------------------------------------------------------

MARKETAXESS HOLDINGS INC.

2001 STOCK INCENTIVE PLAN

ARTICLE I

PURPOSE

The purpose of this MarketAxess Holdings Inc. 2001 Stock Incentive Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer employees of, Consultants (as
defined below) to and Non-Employee Directors (as defined below) of the Company
and its Affiliates (as defined below) stock-based incentives in the Company,
thereby creating a means to raise the level of equity ownership by such
individuals in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1    “Acquisition Events” has the meaning set forth in Section 4.2(d).

2.2    “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled fifty percent (50%) or more (whether by ownership of stock, assets or
an equivalent ownership interest or voting interest) by the Company or one of
its Affiliates; and (d) any other entity in which the Company or any of its
Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee.

2.3    “Award” means any award under this Plan of a Stock Option and/or
Restricted Stock.

2.4    “Board” means the Board of Directors of the Company.

2.5    “Cause” means, with respect to a Participant’s Termination of Employment
or Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s insubordination, dishonesty, fraud, incompetence, moral
turpitude, willful misconduct, refusal to perform his or her duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of his or her duties for the Company or an Affiliate,
as determined by the Committee in its sole discretion; or (b) in the case where
there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the



--------------------------------------------------------------------------------

Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter. With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under applicable Delaware law.

2.6    “Change in Control” has the meaning set forth in Article IX.

2.7    “Change in Control Price” has the meaning set forth in Section 9.1(b).

2.8    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

2.9    “Committee” means: ( a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, except that on or after the
Registration Date, the Committee shall be a committee or subcommittee of the
Board appointed from time to time which shall consist solely of two (2) or more
non-employee directors, each of whom is intended to be, to the extent required
by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3; and (b) with
respect to the application of this Plan to Non-Employee Directors, the Board. If
for any reason the appointed Committee does not meet the requirements of Rule
16b-3 such noncompliance shall not affect the validity of grants,
interpretations or other actions of the Committee. Notwithstanding the
foregoing, if, and to the extent that no Committee exists which has the
authority to administer this Plan, the functions of the Committee shall be
exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board.

2.10    “Common Stock” means the common stock, $0.001 par value per share, of
the Company.

2.11    “Company” means MarketAxess Holdings Inc., a Delaware corporation, and
its successors by operation of law.

2.12    “Consultant” means any Person who is an advisor or consultant to the
Company or its Affiliates.

2.13    “Detrimental Activity” means: (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company’s or its Affiliate’s business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates that is
acquired by a Participant prior to the Participant’s Termination; (b) activity
while employed or performing services that results, or if known could result, in
the Participant’s Termination that is classified by the Company as a termination
for Cause; (c) any attempt, directly or indirectly, to solicit, induce or hire
(or the identification for solicitation, inducement or hiring of) any
non-clerical employee of the Company or its Affiliates to be employed by, or to
perform services for, the Participant or any Person with which the Participant
is associated

 

2



--------------------------------------------------------------------------------

(including, but not limited to, due to the Participant’s employment by,
consultancy for, equity interest in, or creditor relationship with such Person)
or any Person from which the Participant receives direct or indirect
compensation or fees as a result of such solicitation, inducement or hire (or
the identification for solicitation, inducement or hire) without, in all cases,
written authorization from the Company; (d) any attempt, directly or indirectly,
to solicit in a competitive manner any current or prospective customer of the
Company or its Affiliates without, in all cases, written authorization from the
Company; (e) the Participant’s Disparagement, or inducement of others to do so,
of the Company or its Affiliates or their past and present officers, directors,
employees or products; (f) without written authorization from the Company, the
rendering of services for any organization, or engaging, directly or indirectly,
in any business, which is competitive with the Company or its Affiliates, or the
rendering of services to such organization or business if such organization or
business is otherwise prejudicial to or in conflict with the interests of the
Company or its Affiliates provided, however, that competitive activities shall
only be those competitive with any business unit or Affiliate of the Company
with regard to which the Participant performed services at any time within the
two (2) years prior to the Participant’s Termination; or (g) breach of any
agreement between the Participant and the Company or an Affiliate (including,
without limitation, any employment agreement or noncompetition or
nonsolicitation agreement). Unless otherwise determined by the Committee at
grant, Detrimental Activity shall not be deemed to occur after the end of the
one year period following the Participant’s Termination. For purposes of
sub-sections (a), (c), (d) and (f) above, the Chief Executive Officer of the
Company shall each have authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.

2.14    “Disability” means, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability.

2.15    “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.

2.16    “Effective Date” means the effective date of this Plan as defined in
Article XIV.

2.17    “Eligible Employee” means each employee of the Company or an Affiliate.

2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.

2.19    “Fair Market Value” means, for purposes of this Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the last sales price
reported for the Common Stock on the applicable

 

3



--------------------------------------------------------------------------------

date: (a) as reported on the principal national securities exchange in the
United States on which it is then traded or The Nasdaq Stock Market; or (b) if
not traded on any such national securities exchange or The Nasdaq Stock Market,
as quoted on an automated quotation system sponsored by the National Association
of Securities Dealers, Inc. or if the Common Stock shall not have been reported
or quoted on such date, on the first day prior thereto on which the Common Stock
was reported or quoted; provided, that the Committee may modify the definition
of Fair Market Value to reflect any changes in the trading practices of any
exchange on which the Common Stock is listed or traded. If the Common Stock is
not readily tradable on a national securities exchange, The Nasdaq Stock Market
or any automated quotation system sponsored by the National Association of
Securities Dealers, Inc., its Fair Market Value shall be set in good faith by
the Committee. Notwithstanding anything herein to the contrary, for purposes of
granting Incentive Stock Options, “Fair Market Value” means the price for Common
Stock set by the Committee in good faith based on reasonable methods set forth
under Section 422 of the Code including, without limitation, a method utilizing
the average of prices of the Common Stock reported on the principal national
securities exchange on which it is then traded during a reasonable period
designated by the Committee. For purposes of the grant of any Stock Option, the
applicable date shall be the date on which the Stock Option is granted.

2.20    “Family Member” means, solely to the extent provided for in Rule 701
under the Securities Act or, following the filing of a Securities Act Form S-8
with respect to the Plan, solely to the extent provided for in Securities Act
Form S-8, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the employee’s household (other than
a tenant or employee), a trust in which these persons have more than fifty
percent (50%) of the beneficial interest, a foundation in which these persons
(or the employee) control the management of assets, and any other entity in
which these persons (or the employee) own more than fifty percent (50%) of the
voting interests or as otherwise defined in Rule 701 under the Securities Act or
Securities Act Form S-8, as applicable.

2.21    “Good Reason” means, with respect to a Participant’s Termination: (a) in
the case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award (or where
there is such an agreement but it does not define “good reason” (or words or a
concept of like import)), a voluntary termination due to good reason, as the
Committee, in its sole discretion, decides to treat as a Good Reason
termination; or (b) in the case where there is an employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award that defines “good reason” (or words or a concept of like import),
a termination due to good reason (or words or a concept of like import), as
defined in such agreement at the time of the grant of the Award, and for
purposes of the Plan, as determined by the Committee in its sole discretion;
provided that any definition that is effective under an employment agreement,
consulting agreement, change in control agreement or similar agreement after a
change in control shall only be effective for purposes of this Plan after a
change in control.

 

4



--------------------------------------------------------------------------------

2.22    “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee under this Plan intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.

2.23    “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.

2.24    “Non-Qualified Stock Option” means any Stock Option awarded under this
Plan that is not an Incentive Stock Option.

2.25    “Parent” means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.

2.26    “Participant” means any Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted under this Plan.

2.27    “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.28    “Plan” means this MarketAxess Holdings Inc. 2001 Stock Incentive Plan,
as amended from time to time.

2.29    “Registration Date” means the first date (a) on which the Company sells
its Common Stock in a bona fide, firm commitment underwriting pursuant to a
registration statement under the Securities Act or (b) any class of common
equity securities of the Company are required to be registered under Section 12
of the Exchange Act.

2.30    “Restricted Stock” means an Award of shares of Common Stock under this
Plan that is subject to the restrictions under Article VII.

2.31    “Restriction Period” has the meaning set forth in Section 7.3 with
respect to Restricted Stock.

2.32    “Retirement” means a Termination of a Participant’s employment or
consultancy without Cause at or after age sixty-five (65) or such earlier date
after age fifty (50) as may be approved by the Committee with regard to such
Participant. With respect to a Participant’s Termination of Directorship,
Retirement means the failure to stand for reelection or the failure to be
reelected on or after a Participant has attained age sixty-five (65) or, with
the consent of the Board, before age sixty-five (65) but after age fifty (50).

2.33    “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.34    “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.

 

5



--------------------------------------------------------------------------------

2.35    “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants under
Article VI.

2.36    “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.37    “Ten Percent Stockholder” means a person owning stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.

2.38    “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.39    “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter.

2.40    “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

2.41    “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination of Employment in the
Award agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter.

2.42    “Transfer” means (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of

 

6



--------------------------------------------------------------------------------

equity in a Person), whether for value or no value and whether voluntary or
involuntary (including by operation of law), and (b) when used as a verb, to
directly or indirectly transfer, sell, assign, pledge, encumber, charge,
hypothecate or otherwise dispose of (including the issuance of equity in a
Person) whether for value or for no value and whether voluntarily or
involuntarily (including by operation of law). “Transferred” and “Transferrable”
shall have a correlative meaning.

ARTICLE III

ADMINISTRATION

3.1    The Committee.     The Plan shall be administered and interpreted by the
Committee.

3.2    Grants of Awards.    The Committee shall have full authority to grant
Awards to Eligible Employees, Consultants and Non-Employee Directors pursuant to
the terms of this Plan. All Awards shall be granted by, confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant. In particular, the Committee shall have the authority:

(a)    to select the Eligible Employees, Consultants and Non-Employee Directors
to whom Awards may from time to time be granted hereunder;

(b)    to determine whether and to what extent Awards are to be granted
hereunder to one or more Eligible Employees, Consultants and Non-Employee
Directors;

(c)    to determine, in accordance with the terms of this Plan, the number of
shares of Common Stock to be covered by each Award granted hereunder;

(d)    to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof and any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

(e)    to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.3(d);

(f)    to determine whether, to what extent and under what circumstances to
provide loans (which may be on a recourse basis and shall bear interest at the
rate the Committee shall provide) to Participants in order to exercise Stock
Options or to purchase Awards under this Plan (including shares of Common
Stock);

(g)    to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

7



--------------------------------------------------------------------------------

(h)    to determine whether to require an Eligible Employee, Consultant or
Non-Employee Director, as a condition of the granting of any Stock Option, not
to sell or otherwise dispose of shares of Common Stock acquired pursuant to the
exercise of an Option or vesting of an Award for a period of time as determined
by the Committee, in its sole discretion, following the date of the acquisition
of such Award;

(i)    to modify, extend or renew an Award, subject to Article X herein,
provided, however, that if an Award is modified, extended or renewed and thereby
deemed to be the issuance of a new Award under the Code or the applicable
accounting rules, the exercise price of a Stock Option may continue to be the
original exercise price even if less than the Fair Market Value of the Common
Stock at the time of such modification, extension or renewal; and

(j)    to offer to buy out an Option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time such offer is made.

3.3    Guidelines.    Subject to Article X hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of this Plan and
any Award issued under this Plan (and any agreements relating thereto); and to
otherwise supervise the administration of this Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
in any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of this Plan. The Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws and may impose any limitations
and restrictions that it deems necessary to comply with the applicable tax and
securities laws of such domestic or foreign jurisdictions.

3.4    Decisions Final.    Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with this Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.

3.5    Procedures.    If the Committee is appointed, the Board shall designate
one of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable, including, without limitation, by telephone conference or
by written consent to the extent permitted by applicable law. A majority of the
Committee members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all the Committee members in accordance with
the By-Laws of the Company, shall be fully as effective as if it had been made
by a vote at a meeting duly called and

 

8



--------------------------------------------------------------------------------

held. The Committee shall keep minutes of its meetings and shall make such rules
and regulations for the conduct of its business as it shall deem advisable.

3.6    Designation of Consultants/Liability.

(a)    The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of this Plan and may
grant authority to officers to execute agreements or other documents on behalf
of the Committee.

(b)    The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of this Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under it.

3.7    Indemnification.    To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer and member
or former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of this Plan, except to the extent arising
out of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
employees, officers, directors or members or former officers, directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Affiliate. Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by an individual with regard to Awards granted to him or her under this
Plan.

ARTICLE IV

SHARE AND OTHER LIMITATIONS

4.1    Shares.    The aggregate number of shares of Common Stock which may be
issued or used for reference purposes under this Plan or with respect to which
Awards may be granted under this Plan shall not exceed 11,716,220 shares of
Common Stock (subject to any increase or decrease pursuant to Section 4.2),
which may be either authorized and unissued Common Stock or Common Stock held in
or acquired for the treasury of the Company or both. If any Stock

 

9



--------------------------------------------------------------------------------

Option granted under this Plan expires, terminates or is canceled for any reason
without having been exercised in full or the Company repurchases any Stock
Option, the number of shares of Common Stock underlying such unexercised or
repurchased Stock Option shall again be available for the purposes of Stock
Options under this Plan. If any shares of Restricted Stock awarded under this
Plan to an Eligible Employee, Consultant or Non-Employee Director are forfeited,
repurchased, terminated or canceled by the Company for any reason, the number of
forfeited, repurchased, terminated or canceled shares of Restricted Stock shall
again be available for the purposes of the Awards under this Plan. In addition,
in determining the number of shares of Common Stock available for Awards other
than Incentive Stock Options, if Common Stock has been delivered or exchanged by
a Participant as full or partial payment to the Company for payment of the
exercise price, or for payment of withholding taxes, or if the number shares of
Common Stock otherwise deliverable has been reduced for payment of the exercise
price or for payment of withholding taxes, the number of shares of Common Stock
exchanged as payment in connection with the exercise or for withholding or
reduced shall again be available for purposes of Awards other than Incentive
Stock Options under this Plan.

4.2    Changes.

(a)    The existence of this Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.

(b)    Subject to the provisions of Section 4.2(d), if there shall occur any
such change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any extraordinary
cash dividend in an amount per share greater than three percent (3%) of the Fair
Market Value of one share of Common Stock on the date of the declaration of such
dividend, any recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event that would be considered an “equity restructuring” within
the meaning of FASB ASC Topic 718 (a “Section 4.2 Event”), then (i) the
aggregate number and/or kind of shares that thereafter may be issued under the
Plan, (ii) the number and/or kind of shares or other property (including cash)
to be issued

 

10



--------------------------------------------------------------------------------

upon exercise of an outstanding Award or under other Awards granted under the
Plan and/or (iii) the purchase price thereof shall be appropriately adjusted. In
addition, subject to Section 4.2(d), if there shall occur any change in the
capital structure or the business of the Company that is not a Section 4.2 Event
(an “Other Extraordinary Event”), then the Committee, in good faith, may adjust
any Award and make such other adjustments to the Plan as described in
subsections (i) through (iii) above. Any adjustment pursuant to this Section 4.2
shall be consistent with the applicable Section 4.2 Event or the applicable
Other Extraordinary Event, as the case may be, and shall be executed in such
manner as the Committee may deem appropriate to prevent substantial dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan. Any such adjustment determined by the Committee in good faith shall be
final, binding and conclusive on the Company and all Participants and their
respective heirs, executors, administrators, successors and permitted assigns.
Except as expressly provided in this Section 4.2 or in the applicable Award
agreement, a Participant shall have no rights by reason of any Section 4.2 Event
or any Other Extraordinary Event. Notwithstanding the foregoing, the Committee
shall not make any adjustments pursuant to this Section 4.2 that would (i) cause
an Award that is exempt from or otherwise not subject to Section 409A of the
Code to be subject to Section 409A of the Code or (ii) with respect to an Award
that is subject to Section 409A of the Code, subject a Participant to additional
tax or penalties under Section 409A of the Code without the Participant’s
consent.

(c)    Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of this Plan.

(d)    In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate all
outstanding Stock Options, effective as of the date of the Acquisition Event, by
delivering notice of termination to each Participant at least twenty (20) days
prior to the date of consummation of the Acquisition Event, in which case during
the period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of his or her Stock Options that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Stock Option agreements), but any such exercise shall be
contingent upon and subject to the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void.

 

11



--------------------------------------------------------------------------------

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Stock Options pursuant to this Section 4.2(d), then the provisions
of Section 4.2(b) and Article IX shall apply.

4.3    Minimum Purchase Price.    Notwithstanding any provision of this Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY

5.1    General Eligibility.    All Eligible Employees, prospective employees,
Consultants and Non-Employee Directors of the Company and its Affiliates are
eligible to be granted Non-Qualified Stock Options and Restricted Stock.
Eligibility for the grant of Awards and actual participation in this Plan shall
be determined by the Committee in its sole discretion.

5.2    Incentive Stock Options.    All Eligible Employees of the Company, its
Subsidiaries and its Parent (if any) are eligible to be granted Incentive Stock
Options under this Plan. Eligibility for the grant of an Incentive Stock Option
and actual participation in this Plan shall be determined by the Committee in
its sole discretion.

5.3    General Requirement.    The vesting and exercise of Awards granted to a
prospective employee or consultant are conditioned upon such individual actually
becoming an Eligible Employee or Consultant.

ARTICLE VI

STOCK OPTIONS

6.1    Stock Options.    Each Stock Option granted hereunder shall be one of two
types: (a) an Incentive Stock Option intended to satisfy the requirements of
Section 422 of the Code; or (b) a Non-Qualified Stock Option.

6.2    Grants.    Subject to the provisions of Article V, the Committee shall
have the authority to grant to any Eligible Employee one or more Incentive Stock
Options, Non-Qualified Stock Options or both types of Stock Options. To the
extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not qualify,
shall constitute a separate Non-Qualified Stock Option. The Committee shall have
the authority to grant any Consultant or Non-Employee Director one or more
Non-Qualified Stock Options. Notwithstanding any other provision of this Plan to
the contrary or any provision in an agreement evidencing the grant of a Stock
Option to the contrary, any Stock Option granted to an Eligible Employee of an
Affiliate (other than an Affiliate which is a Parent or a Subsidiary) shall be a
Non-Qualified Stock Option. The maximum number of shares of Common Stock subject
to a Stock Option which may be granted under this Plan during any fiscal year of
the Company to

 

12



--------------------------------------------------------------------------------

any Non- Employee Director shall not exceed 20,000 shares (subject to any
increase or decrease pursuant to Section 4.2).

6.3    Terms of Stock Options.    Stock Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:

(a)    Exercise Price.    The exercise price per share of Common Stock subject
to a Stock Option shall be determined by the Committee at the time of grant;
provided that the per share exercise price of an Incentive Stock Option shall
not be less than one hundred percent (100%) of the Fair Market Value of the
share of Common Stock at the time of grant; and provided, further, that if an
Incentive Stock Option is granted to a Ten Percent Stockholder, the exercise
price per share shall be no less than one hundred ten percent (110%) of the Fair
Market Value of the Common Stock.

(b)    Stock Option Term.    The term of each Stock Option shall be fixed by the
Committee; provided, however, that no Stock Option shall be exercisable more
than ten (10) years after the date such Stock Option is granted; and further
provided that the term of an Incentive Stock Option granted to a Ten Percent
Stockholder shall not exceed five (5) years.

(c)    Exercisability.    Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at grant. If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.
Unless otherwise determined by the Committee at grant, the grant shall provide
that (i) in the event the Participant engages in Detrimental Activity prior to
any exercise of the Stock Option, all Stock Options held by the Participant
shall thereupon terminate and expire, (ii) as a condition of the exercise of a
Stock Option, the Participant shall be required to certify (or shall be deemed
to have certified) at the time of exercise in a manner acceptable to the Company
that the Participant is in compliance with the terms and conditions of the Plan
and that the Participant has not engaged in, and does not intend to engage in,
any Detrimental Activity, and (iii) in the event the Participant engages in
Detrimental Activity during the one (1) year period commencing on the date the
Stock Option is exercised, the Company shall be entitled to recover from the
Participant at any time within one (1) year after such exercise or vesting, and
the Participant shall pay over to the Company, an amount equal to any gain
realized as a result of the exercise (whether at the time of exercise or
thereafter). The foregoing provisions described in (i), (ii) and (iii) shall
cease to apply upon a Change in Control.

 

13



--------------------------------------------------------------------------------

(d)    Method of Exercise.    Subject to whatever installment exercise and
waiting period provisions apply under sub-section (c) above, to the extent
vested, a Stock Options may be exercised in whole or in part at any time and
from time to time during the Stock Option term by giving written notice of
exercise to the Committee specifying the number of shares to be acquired. Such
notice shall be accompanied by payment in full of the purchase price as follows:
(i) in cash or by check, bank draft or money order payable to the order of the
Company; (ii) if the Common Stock is traded on a national securities exchange,
The Nasdaq Stock Market, Inc. or quoted on a national quotation system sponsored
by the National Association of Securities Dealers, and the Committee authorizes,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker approved by the Committee to deliver promptly to the Company an amount
equal to the purchase price; or (iii) on such other terms and conditions as may
be acceptable to the Committee (including, without limitation, the
relinquishment of Stock Options or by payment in full or in part in the form of
Common Stock owned by the Participant for a period of at least six (6) months or
such other period necessary to avoid a charge, for accounting purposes, against
the Company’s earnings as reported in the Company’s financial statements (and
for which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date as determined by the Committee). No shares of Common Stock shall be issued
until payment therefor, as provided herein, has been made or provided for.

(e)    Incentive Stock Option Limitations.    To the extent that the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Stock Option is granted until
three (3) months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of this Plan not be necessary
in order for the Stock Options to qualify as Incentive Stock Options, or should
any additional provisions be required, the Committee may amend this Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.

(f)    Form, Modification, Extension and Renewal of Stock Options.    Subject to
the terms and conditions and within the limitations of this Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may (i) modify, extend or renew outstanding Stock
Options granted under this Plan (provided that the rights of a Participant are
not reduced without his or her consent), and (ii) accept the surrender of
outstanding Stock Options (up to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).

(g)    Deferred Delivery of Common Shares.    The Committee may in its
discretion permit Participants to defer delivery of Common Stock acquired
pursuant to a

 

14



--------------------------------------------------------------------------------

Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee.

(h)    Early Exercise.    The Committee may provide that a Stock Option include
a provision whereby the Participant may elect at any time before the
Participant’s Termination to exercise the Stock Option as to any part or all of
the shares of Common Stock subject to the Stock Option prior to the full vesting
of the Stock Option and such shares shall be subject to the provisions of
Article VII and treated as Restricted Stock. Any unvested shares of Common Stock
so purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Committee determines to be appropriate.

(i)    Other Terms and Conditions.    Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Committee shall deem appropriate including, without limitation,
permitting “reloads” such that the same number of Stock Options are granted as
the number of Stock Options exercised, shares used to pay for the exercise price
of Stock Options or shares used to pay withholding taxes (“Reloads”). With
respect to Reloads, the exercise price of the new Stock Option shall be the Fair
Market Value on the date of the “reload” and the term of the Stock Option shall
be the same as the remaining term of the Stock Options that are exercised, if
applicable, or such other exercise price and term as determined by the
Committee.

ARTICLE VII

RESTRICTED STOCK

7.1    Awards of Restricted Stock.    Shares of Restricted Stock may be issued
to Eligible Employees or Consultants either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the eligible persons to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient (subject to Section 7.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards.

Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one year period after, any vesting of
Restricted Stock, the Committee may direct (at any time within one (1) year
thereafter) that all unvested Restricted Stock shall be immediately forfeited to
the Company and that the Participant shall pay over to the Company an amount
equal to the Fair Market Value at the time of vesting of any Restricted Stock
which had vested in the period referred to above. The foregoing provision shall
cease to apply upon a Change in Control.

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.

 

15



--------------------------------------------------------------------------------

7.2    Awards and Certificates.    An Eligible Employee or Consultant selected
to receive Restricted Stock shall not have any rights with respect to such
Award, unless and until such Participant has delivered to the Company a fully
executed copy of the applicable Award agreement relating thereto and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

(a)    Purchase Price.    The purchase price of Restricted Stock shall be fixed
by the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.

(b)    Acceptance.    Awards of Restricted Stock must be accepted within a
period of ninety (90) days (or such shorter period as the Committee may specify
at grant) after the Award date by executing a Restricted Stock Award agreement
and by paying whatever price (if any) the Committee has designated thereunder.

(c)    Legend.    Each Participant receiving shares of Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the MarketAxess Holdings Inc.
(the “Company”) 2001 Stock Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company dated ______. Copies of such
Plan and Agreement are on file at the principal office of the Company.”

(d)    Custody.    If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition to the grant of such Award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.

7.3    Restrictions and Conditions on Restricted Stock Awards.    Shares of
Restricted Stock awarded pursuant to this Plan shall be subject to Article IX
and the following restrictions and conditions:

(a)    Restriction Period; Vesting and Acceleration of Vesting.    (i) The
Participant shall not be permitted to Transfer shares of Restricted Stock
awarded under this Plan during the period or periods set by the Committee (the
“Restriction Period”)

 

16



--------------------------------------------------------------------------------

commencing on the date of such Award, as set forth in the Restricted Stock Award
agreement and such agreement shall set forth a vesting schedule and any events
which would accelerate vesting of the shares of Restricted Stock. Within these
limits, based on service, attainment of performance goals pursuant to
Section 7.3(a)(ii) below and/or such other factors or criteria as the Committee
may determine in its sole discretion, the Committee may provide for the lapse of
such restrictions in installments in whole or in part, or may accelerate the
vesting of all or any part of any Restricted Stock Award and/or waive the
deferral limitations for all or any part of any Restricted Stock Award.

(ii)    Performance Goals, Formulae or Standards.    If the grant of shares of
Restricted Stock or the lapse of restrictions is based on the attainment of
performance goals, the Committee shall establish the Performance Goals and the
applicable vesting percentage of the Restricted Stock Award applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee. Such performance goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or circumstances.

(b)    Rights as Stockholder.    Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

(c)    Lapse of Restrictions.    If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock subject to such Restriction
Period, the certificates for such shares shall be delivered to the Participant.
All legends shall be removed from said certificates at the time of delivery to
the Participant except as otherwise required by applicable law or other
limitations imposed by the Committee.

ARTICLE VIII

NON-TRANSFERABILITY AND TERMINATION OF

EMPLOYMENT/CONSULTANCY/DIRECTORSHIP

8.1    Non-Transferability.

(a)    Except as otherwise specifically provided herein, no Stock Option shall
be Transferable by the Participant otherwise than by will or by the laws of
descent and distribution. All Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Shares of Restricted Stock may
not be Transferred prior to the

 

17



--------------------------------------------------------------------------------

date on which such shares are issued, or if later, the date on which any
applicable restriction, performance or deferral period lapses. Any attempt to
Transfer any such Award shall be void and immediately cancelled, and no such
Award shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person who shall be entitled to such
Award, nor shall it be subject to attachment or legal process for or against
such person.

(b)    Notwithstanding the foregoing, the Committee may determine at the time of
grant or thereafter that a Non-Qualified Stock Option that is otherwise not
Transferable pursuant to this Section 8.1 is Transferable to a Family Member in
whole or in part and in such circumstances, and under such conditions, as
specified by the Committee. A Non- Qualified Stock Option that is Transferred to
a Family Member pursuant to the preceding sentence (i) may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of this Plan and the Stock Option
agreement. Any shares of Common Stock acquired upon the exercise of a Stock
Option by a permissible transferee of a Stock Option or a permissible transferee
pursuant to a Transfer after the exercise of the Stock Option shall be subject
to the terms of this Plan and the Stock Option agreement, including, without
limitation, the provisions of Article XI hereof.

8.2    Termination.    The following rules apply with regard to the Termination
of a Participant.

(a)    Rules Applicable to Stock Options. Unless otherwise determined by the
Committee at grant or, if no rights of the Participant are reduced, thereafter:

(i)    Termination by Reason of Death, Disability or Retirement.    If a
Participant’s Termination is by reason of death, Disability or Retirement, all
Stock Options that are held by such Participant that are vested and exercisable
at the time of the Participant’s Termination may be exercised by the Participant
(or, in the case of death, by the legal representative of the Participant’s
estate) at any time within a period of one (1) year from the date of such
Termination, but in no event beyond the expiration of the stated terms of such
Stock Options; provided, however, that in the case of Retirement, if the
Participant dies within such exercise period, all unexercised Stock Options held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one (1) year from the
date of such death, but in no event beyond the expiration of the stated term of
such Stock Options.

(ii)    Involuntary Termination Without Cause or for Good Reason.    If a
Participant’s Termination is by involuntary termination without Cause or for
Good Reason, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant at any time within a period of ninety (90) days from the date of
such Termination, but in no event beyond the expiration of the stated term of
such Stock Options.

 

18



--------------------------------------------------------------------------------

(iii)    Voluntary Termination.    If a Participant’s Termination is voluntary
(other than a voluntary termination described in Section 8.2(a)(iv)(y) below),
all Stock Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of thirty (30) days from the date of
such Termination, but in no event beyond the expiration of the stated terms of
such Stock Options.

(iv)    Termination for Cause.    If a Participant’s Termination (x) is for
Cause or (y) is a voluntary Termination (as provided in sub-section (c) above)
after the occurrence of an event that would be grounds for a Termination for
Cause, all Stock Options, whether vested or not vested, that are held by such
Participant shall thereupon terminate and expire as of the date of such
Termination.

(v)    Unvested Stock Options.    Stock Options that are not vested as of the
date of a Participant’s Termination for any reason shall terminate and expire as
of the date of such Termination.

(b)    Rules Applicable to Restricted Stock. Unless otherwise determined by the
Committee at grant or, if no rights of the Participant are reduced, thereafter,
subject to the applicable provisions of the Restricted Stock Award agreement and
this Plan, upon a Participant’s Termination for any reason during the relevant
Restriction Period, all Restricted Stock still subject to restriction will vest
or be forfeited in accordance with the terms and conditions established by the
Committee at grant or thereafter.

ARTICLE IX

CHANGE IN CONTROL PROVISIONS

9.1    Benefits.    In the event of a Change in Control of the Company, except
as otherwise provided by the Committee in an Award agreement, a Participant’s
employment agreement with the Company or an Affiliate, as approved by the
Committee, or other written agreement approved by the Committee (as such
agreement may be amended from time to time), a Participant’s unvested Awards
shall not vest and a Participant’s Award shall be treated in accordance with one
of the following methods as determined by the Committee:

(a)    (i) Stock Options, whether or not then vested, shall be continued,
assumed, have new rights substituted therefor or be treated in accordance with
Section 4.2 hereof, as determined by the Committee, and (ii) restrictions to
which any shares of Restricted Stock granted prior to the Change in Control are
subject shall not lapse upon a Change in Control and the Restricted Stock shall,
where appropriate in the sole discretion of the Committee, receive the same
distribution as other Common Stock on such terms as determined by the Committee;
provided that, the Committee may decide to award additional Restricted Stock in
lieu of any cash distribution. Notwithstanding anything to the contrary herein,
for purposes of Incentive Stock Options, any assumed or substituted Stock Option
shall comply with the requirements of Treasury Regulation Section 1.425-1 (and
any amendments thereto).

 

19



--------------------------------------------------------------------------------

(b)    The Committee, in its sole discretion, may provide for the purchase of
any Stock Option by the Company or an Affiliate for an amount of cash equal to
the excess of the Change in Control Price (as defined below) of the shares of
Common Stock covered by such Stock Options, over the aggregate exercise price of
such Stock Options. For purposes of this Section 9.1, Change in Control Price
shall mean the highest price per share of Common Stock paid in any transaction
related to the applicable Change in Control of the Company.

(c)    Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting of a Stock Option or accelerated
lapsing of restrictions on shares of Restricted Stock at any time.

(d)    If the Company and the other party to a transaction constituting a Change
in Control agree that such transaction shall be treated as a “pooling of
interests” for financial reporting purposes, and if the transaction is in fact
so treated, then the acceleration of exercisability, vesting or lapse of the
vesting period of a Stock Option or of the applicable Restriction Period shall
not occur to the extent that the Company’s independent public accountants
determine in good faith that such acceleration would preclude ““pooling of
interests” accounting.

9.2    Change in Control.    Unless otherwise determined by the Committee in the
applicable Award agreement or other written agreement approved by the Committee,
a “Change in Control” shall be deemed to have occurred:

(a)    upon any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities;

(b)    a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in (a) above) acquires more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change in Control of the Company;

(c)    upon the stockholders of the Company approval of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company

 

20



--------------------------------------------------------------------------------

of all or substantially all of the Company’s assets other than the sale or
disposition of all or substantially all of the assets of the Company to a person
or persons who beneficially own, directly or indirectly, at least fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of the Company at the time of the sale; provided, that with respect to any
payment pursuant to an Award under this Plan that is triggered upon a Change in
Control and that constitutes “nonqualified deferred compensation” pursuant to
Section 409A of the Code, stockholder approval of a plan of liquidation of the
Company shall not constitute a Change in Control; or

(d)    during any period of two consecutive years (the “Board Measurement
Period”) individuals who at the beginning of such period constitute the Board
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
paragraph (a), (b), or (c) of this section) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (the “Required Approval”) of the directors then still in
office who either were directors at the beginning of the Board Measurement
Period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; provided,
that with respect to any payment pursuant to an Award under this Plan that is
triggered upon a Change in Control and that constitutes “non-qualified deferred
compensation” pursuant to Section 409A of the Code, the Board Measurement Period
shall be reduced from any period of two consecutive years to any period of
twelve consecutive months and the Required Approval shall be reduced from at
least 2/3 to at least a majority.

9.3    Registration Date not a Change in Control.    For purposes of the Plan,
the Registration Date shall not be deemed to be a Change in Control.

ARTICLE X

TERMINATION OR AMENDMENT OF PLAN

Notwithstanding any other provision of this Plan, the Board or the Committee may
at any time, and from time to time, amend, in whole or in part, any or all of
the provisions of this Plan (including any amendment deemed necessary to ensure
that the Company may comply with any regulatory requirement referred to in
Article XIII), or suspend or terminate it entirely, retroactively or otherwise;
provided, however, that, unless otherwise required by law or specifically
provided herein, the rights of a Participant with respect to Awards granted
prior to such amendment, suspension or termination, may not be impaired without
the consent of such Participant and, provided further, no amendment may be made
which would (i) increase the aggregate number of shares of Common Stock that may
be issued under this Plan; (ii) change the classification of employees,
Consultants or Non-Employee Directors eligible to receive Awards under this
Plan; (iii) decrease the minimum option price of any Stock Option; or
(iv) extend the maximum Stock Option period under Section 6.3 without the
approval of the stockholders of the Company in accordance with the laws of the
State of Delaware, and, solely to the extent applicable to Incentive Stock
Options, Section 422 of the Code. In no event may this Plan be amended without
the approval of the stockholders of the Company in accordance with the
applicable laws of the State of Delaware to increase the aggregate number of
shares of Common

 

21



--------------------------------------------------------------------------------

Stock that may be issued under this Plan, decrease the minimum exercise price of
any Stock Option, or to make any other amendment that would require stockholder
approval under the rules of any exchange or system on which the Company’s
securities are listed or traded at the request of the Company.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

ARTICLE XI

COMPANY CALL RIGHTS; RIGHTS OF FIRST REFUSAL

11.1    Company Call Rights.

(a)    In the event of a Participant’s Termination for Cause, a Participant’s
voluntary termination of his/her employment within ninety (90) days after the
occurrence of an event that would be grounds for a Termination for Cause or the
discovery that a Participant engaged in Detrimental Activity, the Company may
repurchase from the Participant (or his or her transferee) any shares of Common
Stock previously acquired by the Participant through the exercise of a Stock
Option granted under this Plan or an award of Restricted Stock granted under
this Plan at a repurchase price equal to the lesser of (A) the original purchase
price or exercise price (as applicable), if any or (B) the Fair Market Value of
a share of Common Stock on the date of Termination or the date of repurchase, as
selected by the Committee.

(b)    In the event of a Termination for any reason other than for Cause
(including Termination due to Retirement, death, Disability, involuntary
termination without Cause, for Good Reason or resignation), the Company may at
any time within the later of one year after a Participant incurs a Termination
or the date a Participant acquires shares of Common Stock upon the exercise of a
Stock Option following his or her Termination for any reason other than for
Cause: (i) repurchase from the Participant each outstanding vested Stock Option
based on the difference between the exercise price of a share of Common Stock
relating to such Stock Option and the Fair Market Value of a share of Common
Stock on the date of Termination and (ii) repurchase from the Participant any
shares of Common Stock previously acquired by the Participant through the
exercise of a Stock Option under this Plan at a repurchase price equal to the
Fair Market Value on the date of Termination or the date of repurchase, as
selected by the Committee.

(c)    In the event of a Termination for any reason other than for Cause
(including termination due to Retirement, death, Disability, involuntary
termination without Cause or resignation), the Company may at any time within
one year after a Participant incurs a Termination other than for Cause
repurchase from the Participant any shares of Common Stock previously acquired
by the Participant pursuant to an award of

 

22



--------------------------------------------------------------------------------

Restricted Stock under this Plan at a repurchase price equal to Fair Market
Value as of the date of Termination or as of the date of repurchase, as selected
by the Committee.

(d)    (i) If the Company elects to exercise call rights under this
Section 11.1, it shall do so by delivering to the Participant a notice of such
election, specifying the number of shares to be purchased and such closing date
and time that, solely for purposes of sub-sections (b) or (c), is within the
applicable one year period. Such closing shall take place at the Company’s
principal executive offices.

(ii)    At such closing, the Company will pay the Participant the repurchase
price as specified in this Section 11.1 in cash, or by cancellation of
indebtedness of the Participant to the Company; provided, however, the Company
may elect to pay the repurchase price in three (3) equal installments with the
first installment paid at the closing and subsequent installments paid on the
first two (2) anniversaries of the closing. The installment payments shall bear
interest at the applicable federal rate.

11.2    Transfer Limit.    (a) No Participant shall, directly or indirectly,
prior to the Registration Date or such other date determined by the Committee,
Transfer (i) any shares of Common Stock acquired through the exercise of a Stock
Option under this Plan or (ii) any shares of Common Stock acquired by the
Participant pursuant to an award of Restricted Stock under this Plan prior to
the Participant’s Termination and expiration of the time period provided in
Sections 11.1(b) or (c) hereof (the “Transfer Restriction Period”).
Notwithstanding the foregoing, the Participant shall have the right to Transfer
such shares of Common Stock to a “Permissible Transferee” who takes the shares
subject to the terms of the Plan and applicable Award agreement. Permissible
Transferees shall mean Family Members, any stockholder of the Company, or any
employee of the Company.

(b)    After the Transfer Restriction Period, no Participant shall Transfer
(i) any Common Stock acquired through the exercise of a Stock Option under this
Plan or (ii) any shares of Common Stock acquired by the Participant pursuant to
an award of Restricted Stock to any Person other than a Permissible Transferee
unless in each such instance the Participant (or his or her estate or legal
representative) shall have first offered to the Company the Common Stock
proposed to be Transferred pursuant to a bona fide offer to a third party.

(c)    Notice of Proposed Transfer. Prior to any proposed Transfer of the Common
Stock acquired either through the exercise of a Stock Option under this Plan or
pursuant to an award of Restricted Stock, the Participant shall give a written
notice (the “Transfer Notice”) to the Company describing fully the proposed
Transfer, including the number of shares of Common Stock, the name and address
of the proposed Transferee (the “Proposed Transferee”) and, if the Transfer is
voluntary, the proposed Transfer price, and containing such information
necessary to show that the Participant has obtained a bona fide binding offer to
Transfer the Common Stock for cash from a third party. The Participant shall
provide a separate Transfer Notice with regard to each Proposed Transferee. The
Transfer Notice shall be signed by both the Participant and the Proposed
Transferee and must constitute a binding and unconditional commitment of the

 

23



--------------------------------------------------------------------------------

Participant and the Proposed Transferee for the Transfer of the Common Stock to
the Proposed Transferee for cash subject only to the right of first refusal
specified herein.

(d)    Bona Fide Transfer. If the Company determines that the information
provided by the Participant in the Transfer Notice is insufficient to establish
the bona fide nature of a proposed voluntary Transfer, the Company shall give
the Participant written notice of the Participant’s failure to comply with the
procedure described herein, and the Participant shall have no right to Transfer
the Common Stock without first complying with this procedure. The Participant
shall not be permitted to Transfer the Common Stock if the proposed Transfer is
not bona fide.

(e)    Exercise of Right of First Refusal. If the Company determines the
proposed Transfer to be a bona fide Transfer, the Company shall have the right
to repurchase all or any part of the shares of Common Stock at the proposed
Transfer price per share, by delivering to the Participant (or his or her estate
or legal representative) written notice of such exercise within twenty (20) days
after the date the Company has determined that the proposed Transfer is bona
fide. The Company’s exercise or failure to exercise the right of first refusal
with respect to any proposed Transfer described in a Transfer Notice shall not
affect the Company’s right to exercise the right of first refusal with respect
to any proposed Transfer described in any other Transfer Notice, whether or not
such other Transfer Notice is issued by the Participant or issued by a person
other than the Participant with respect to a proposed Transfer to the same
Proposed Transferee. If the Company exercises the right of first refusal, the
Company and the Participant shall thereupon consummate the sale of the Common
Stock to the Company within twenty (20) days after the date the Company has
determined that the proposed Transfer is bona fide (unless a longer period is
offered by the Proposed Transferee); provided, however, that in the event the
Transfer Notice provides for the payment for the Common Stock other than in
cash, the Company shall have the option of paying for the Common Stock by the
present value cash equivalent of the consideration described in the Transfer
Notice as reasonably determined by the Company. For purposes of the foregoing,
cancellation of any indebtedness of the Participant to the Company shall be
treated as payment to the Participant in cash to the extent of the unpaid
principal and any accrued interest canceled.

(f)    Failure to Exercise Right of First Refusal. If the Company fails to
exercise the right of first refusal with respect to any share of Common Stock
within the period specified in sub-section (e) above, and the Company has not
given notice to the Participant that the proposed Transfer is not a bona fide
Transfer pursuant to sub-section (d) above, the Participant may conclude a
Transfer to the Proposed Transferee of the Common Stock on the terms and
conditions described in the Transfer Notice, provided such Transfer occurs not
later than twenty (20) days after the date the Company has determined that the
proposed Transfer is bona fide. The Company shall have the right to demand
further assurances from the Participant and the Proposed Transferee (in a form
satisfactory to the Company) that the Transfer of the Common Stock was actually
carried out on the terms and conditions described in the Transfer Notice. No
Common Stock shall be transferred on the books of the Company until the Company
has received such assurances, if so demanded, and has approved the proposed
Transfer as bona fide. Any proposed Transfer on terms and conditions different
from

 

24



--------------------------------------------------------------------------------

those described in the Transfer Notice, as well as any subsequent proposed
Transfer by the Participant (or his or her estate or legal representative),
shall again be subject to the right of first refusal and shall require
compliance by the Participant with the procedure described in this Section 11.2.

(g)    Assignment of Right of First Refusal.    The Company shall have the right
to assign the right of first refusal at any time, whether or not there has been
an attempted Transfer, to one or more persons as may be selected by the Company,
from time to time.

(h)    Application to Transferees.    This Section 11.2 shall apply to any
transferee (other than to a transferee who acquires the Common Stock pursuant to
sub-section (f) above) in the same manner as it applies to a Participant.

11.3    Alternative Call Rights and Rights of First Refusal.    The Committee
may provide in the applicable Award agreement alternative (or no) call rights
and/or rights of first refusal at the time of grant (or, thereafter, if no
rights of the Participant are reduced) as it may decide in its sole discretion.

11.4    Effect of Registration.    Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Company shall cease to have rights
pursuant to this Article XI on and after the Registration Date.

ARTICLE XII

UNFUNDED PLAN

This Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but which are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.

 

ARTICLE XIII

GENERAL PROVISIONS

13.1    Legend.    The Committee may require each person receiving shares
pursuant to an Award under this Plan to represent to and agree with the Company
in writing that the Participant is acquiring the shares without a view to
distribution thereof and such other securities law related representations as
the Committee shall request. In addition to any legend required by this Plan,
the certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on Transfer.

All certificates for shares of Common Stock delivered under this Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed or any national securities association system upon whose
system the Common Stock is then quoted, any applicable Federal or state

 

25



--------------------------------------------------------------------------------

securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

13.2    Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. In the event of any
conflict between the provisions of this Plan and any agreement, approved by the
Board or the Committee, between the Company and any employee, Consultant or
Non-Employee Director, the provisions of such agreement shall govern.

13.3    No Right to Employment/Directorship/Consultancy. Neither this Plan nor
the grant of any Award hereunder shall give any Participant or other employee,
Consultant or Non-Employee Director any right with respect to continuance of
employment, consultancy or directorship by the Company or any Affiliate, nor
shall they be a limitation in any way on the right of the Company or any
Affiliate by which an employee is employed or a Consultant or Non- Employee
Director is retained to terminate his or her employment or consultancy at any
time.

13.4    Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock, or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company.

Any statutorily required withholding obligation with regard to any Eligible
Employee may be satisfied, subject to the consent of the Committee, by reducing
the number of shares of Common Stock otherwise deliverable or by delivering
shares of Common Stock already owned. Any fraction of a share of Common Stock
required to satisfy such tax obligations shall be disregarded and the amount due
shall be paid instead in cash by the Participant.

13.5    Listing and Other Conditions.

(a)    Unless otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Stock Option with
respect to such shares shall be suspended until such listing has been effected.

(b)    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with

 

26



--------------------------------------------------------------------------------

respect to shares of Common Stock or Awards, and the right to exercise any Stock
Option shall be suspended until, in the opinion of said counsel, such sale or
delivery shall be lawful and will not result in the imposition of excise taxes
on the Company.

(c)    Upon termination of any period of suspension under this Section 13.5, an
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option.

(d)    A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

13.6    Stockholders Agreement and Other Requirements.    Notwithstanding
anything herein to the contrary, as a condition to the receipt of shares of
Common Stock pursuant to a Stock Option or Restricted Stock award under this
Plan, to the extent required by the Committee, the Participant shall execute and
deliver a stockholder’s agreement or such other documentation which shall set
forth certain restrictions on transferability of the shares of Common Stock
acquired upon exercise or purchase, a right of first refusal of the Company with
respect to shares, and such other terms as the Board or Committee shall from
time to time establish. Such stockholder’s agreement or other documentation
shall apply to the Common Stock acquired under the Plan and covered by such
stockholder’s agreement or other documentation. The Company may require, as a
condition of exercise, the Participant to become a party to any other existing
stockholder agreement.

13.7    Governing Law.    This Plan shall be governed and construed in
accordance with the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

13.8    Construction.    Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply. To the
extent applicable, this Plan shall be limited, construed and interpreted in a
manner so as to comply with the applicable requirements of Rule 16b-3; however,
noncompliance with Rule 16b-3 shall have no impact on the effectiveness of an
Award under this Plan.

13.9    Other Benefits.    No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its subsidiaries nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

13.10    Costs.    The Company shall bear all expenses included in administering
this Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

 

27



--------------------------------------------------------------------------------

13.11    No Right to Same Benefits.    The provisions of Stock Options need not
be the same with respect to each Participant, and such Stock Options to
individual Participants need not be the same in subsequent years.

13.12    Death/Disability.    The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of this Plan.

13.13    Section 16(b) of the Exchange Act.    On and after the Registration
Date, all elections and transactions under this Plan by persons subject to
Section 16 of the Exchange Act involving shares of Common Stock are intended to
comply with any applicable exemptive condition under Rule 16b-3. The Committee
may establish and adopt written administrative guidelines, designed to
facilitate compliance with Section 16(b) of the Exchange Act, as it may deem
necessary or proper for the administration and operation of this Plan and the
transaction of business thereunder.

13.14    Successors and Assigns.    The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.

13.15    Severability of Provisions.    If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included; provided, however, that if
the Company’s Call Rights and Rights of First Refusal set forth in Article XI
shall be held invalid or unenforceable, the Stock Options granted under the Plan
shall be cancelled and terminated.

13.16    Headings and Captions.    The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan,
and shall not be employed in the construction of this Plan.

13.17    Securities Act Compliance.    Except as the Company or Committee shall
otherwise determine, this Plan is intended to comply with Section 4(2) or Rule
701 of the Securities Act, and any provisions inconsistent with such Section or
Rule of the Securities Act shall be inoperative and shall not affect the
validity of the Plan.

13.18    Successors and Assigns.    The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.

13.19    Payment to Minors, Etc.    Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 

28



--------------------------------------------------------------------------------

13.20    Agreement.    As a condition to the grant of an Award, if requested by
the Company and the lead underwriter of any public offering of the Common Stock
(the “Lead Underwriter”), a Participant shall irrevocably agree not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose
of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-up Period”). The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-up Period.

13.21    Section 409A of the Code.    Although the Company does not guarantee to
a Participant the particular tax treatment of an Award granted under the Plan,
Awards made under the Plan are intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and the Plan and any Award
agreement hereunder shall be limited, construed and interpreted in accordance
with such intent. To the extent that any Award is subject to Section 409A of the
Code, it shall be paid in a manner that will comply with Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Code Section 409A or any damages for failing to comply with Code Section 409A or
this Section 13.21. Notwithstanding anything in the Plan or in an Award to the
contrary, the following provisions shall apply to any Award granted under the
Plan that constitutes “nonqualified deferred compensation” pursuant to
Section 409A of the Code (a “409A Covered Award”):

(a)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of a 409A Covered Award providing for payment upon or
following a termination of the Participant’s employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in the Plan or the
Award, if the Participant is deemed on the date of the Participant’s Termination
to be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B) and using the identification methodology selected by the
Company from time to time, or if none, the default methodology set forth in Code
Section 409A, then with regard to any such payment under a 409A Covered Award,
to the extent required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment shall not be made prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Participant’s Separation from Service, and (ii) the date of the Participant’s
death (the “Delay Period”). All payments delayed pursuant to this
Section 13.21(a) shall be paid to the Participant on the first day of the
seventh month following the date of the Participant’s Separation from Service
or, if earlier, on the date of the Participant’s death.

 

29



--------------------------------------------------------------------------------

(b)    Whenever a payment under a 409A Covered Award specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(c)    If under the 409A Covered Award an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

ARTICLE XIV

EFFECTIVE DATE OF PLAN

The Plan shall become effective upon adoption by the Board or such later date as
provided in the adopting resolution, subject to the approval of this Plan by the
stockholders of the Company within twelve (12) months before or after adoption
of the Plan by the Board in accordance with the requirements of the laws of the
State of Delaware.

ARTICLE XV

TERM OF PLAN

No Award shall be granted pursuant to this Plan on or after the tenth
anniversary of the earlier of the date this Plan is adopted or the date of
stockholder approval, but Awards granted prior to such tenth anniversary may,
and the Committee’s authority to administer the terms of such Awards shall,
extend beyond that date.

ARTICLE XVI

PROVISIONS APPLICABLE TO AWARDS GRANTED

TO CALIFORNIA RESIDENTS

Notwithstanding the foregoing, any Award granted under the Plan to a California
resident shall be subject to the provisions of this Article XVI (in addition to
other applicable provisions of the Plan that are not inconsistent with this
Article XVI) and, notwithstanding any provision of the Plan to the contrary,
solely to the extent necessary to comply with Title 10 of the California Code of
Regulations at the time an Award is granted, the following shall apply to each
such Award:

(a) At no time shall the total number of shares issuable upon exercise or
vesting of all outstanding Awards provided for under any stock bonus or similar
plan of the Company exceed thirty percent (30%) of all outstanding shares of the
Company, including convertible preferred shares or convertible senior common
shares on an as-converted basis, based on the shares of the Company which are
outstanding at the time the calculation is made.

(b) Any repurchase option in favor of the Company that is applicable to an Award
granted prior to the Registration Date to an Eligible Employee who is not an
officer, director or Consultant shall be subject to the following:

 

30



--------------------------------------------------------------------------------

(i)    If the repurchase option gives the Company the right to repurchase the
shares of Common Stock upon Termination at not less than the Fair Market Value
of the shares of Common Stock to be purchased on the date of Termination, then
(x) the right to repurchase shall be exercised for cash or cancellation of
purchase money indebtedness for the shares of Common Stock within
ninety (90) days of Termination (or in the case of shares of Common Stock issued
upon exercise of Awards after such date of Termination, within ninety (90) days
after the date of the exercise) or such longer period as may be agreed to by the
Company and the Participant and (y) the right shall terminate on and after the
Registration Date.

(ii)    If the repurchase option gives the Company the right to repurchase the
shares of Common Stock upon Termination at the original purchase price, then
(x) the right to repurchase at the original purchase price shall lapse at the
rate of at least twenty percent (20%) of such shares of Common Stock per year
over five (5) years from the date that the Award is granted (without respect to
the date the Award was exercised or became exercisable) and (y) the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
Termination (or in the case of shares of Common Stock issued upon exercise of
Options after such date of termination, within ninety (90) days after the date
of the exercise) or such longer period as may be agreed to by the Company and
the Participant in compliance with applicable law.

(c)    Prior to the Registration Date, a Ten Percent Stockholder shall not be
granted a Non-Qualified Stock Option unless the exercise price of such Option is
at least (i) one hundred ten percent (110%) of the Fair Market Value of the
Common Stock on the date of grant or (ii) such lower percentage of the Fair
Market Value of the Common Stock at the date of grant as is permitted by
Section 260.140.41 of Title 10 of the California Code of Regulations at the time
of the grant of the Option. Prior to the Registration Date, a Ten Percent
Stockholder shall not be granted an award of Restricted Stock unless the
purchase price of the Restricted Stock is at least (i) one hundred percent
(100%) of the Fair Market Value of the Common Stock at the date of grant or
(ii) such lower percentage of the Fair Market Value of the Common Stock at the
date of grant as is permitted by Section 260.140.41 of Title 10 of the
California Code of Regulations at the time of the grant of the Option.

(d)    Prior to the Registration Date, the Fair Market Value of the Common Stock
subject to an Award shall be determined in a manner consistent with
Section 260.140.50 of Title 10 of the California Code of Regulations.

(e)    In addition to the restrictions set forth in Section 8.1, an Award shall
be Transferable solely to the extent permitted by Section 260.140.41(d) of Title
10 of the California Code of Regulations.

(f)    Prior to the Registration Date, to the extent required by
Section 260.140.46 of Title 10 of the California Code of Regulations, the
Company shall

 

31



--------------------------------------------------------------------------------

deliver financial statements to Participants at least annually. This subsection
shall not apply to key Employees whose duties in connection with the Company
assure them access to equivalent information.

(g)    Except as the Company or the Committee shall otherwise determine, this
Plan is intended to comply with Section 25.102(o) of the California Corporations
Code, and any provisions inconsistent with such Section of the California
Corporations Code shall be inoperative and shall not affect the validity of the
Plan.

 

32